Citation Nr: 0836368	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Service connection for cause of death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1978 to June 1999. 
He died in September 2004. The appellant claims benefits as 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the appellant testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is in the claims file.

The Board in July 2007 remanded the case for additional 
development.  It now returns for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The claims file reflects that the appellant's most recent 
address of record, as reflected on her February 2007 
submission (waiving RO review of submitted evidence), was not 
used by the Appeals Management Center (AMC) upon the Board's 
remand of the claim in July 2007.  VA received back as "not 
deliverable" by the Post Office, a supplemental statement of 
the case (SSOC) sent by the AMC to a different address.  That 
same different address was used by the AMC to send the 
appellant a development letter in July 2007.  (Also notable 
is that the July 2007 development letter was addressed to the 
late veteran, rather than to the appellant.)  Accordingly, 
development as requested by the Board in its July 2007 
remand, to the extent of affording the appellant notice and 
assistance in developing her claim, to be followed by 
issuance of a further SSOC, must be undertaken.  Thus remand 
is again necessary.  

The RO was able to obtain records of treatment at a VA 
Medical Center and associate those records with the claims 
file, as instructed in that remand.  

Accordingly, the case is REMANDED for the following action:

1.  Using the appellant's most recent 
address of record, as reflected in her 
February 2007 submission, send the 
appellant an additional development letter 
in furtherance of her claim.  Ask her for 
appropriate authorization to obtain 
records dated from June 1999 to September 
2004, pertaining to the veteran, from the 
Regional III Mental Health Center, located 
at 3402 Franklin Road, Caldwell, Idaho  
83605-6932, and request those records from 
that facility.  All requests, and records 
and responses received, should be 
associated with the claims file.

2.  After completing the above action, 
undertake any additional development 
deemed necessary based on the appellant's 
response (if any) and any the newly 
obtained evidence.  This development may 
include stressor development for a PTSD 
diagnosis and submitting the veteran's 
claims file to a VA examiner for review 
and opinion, if indicated.

3.  Readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, considering 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case containing notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the November 2005 statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


